AT§b§_gM
                                                                                  NOV 3 0 2011
                                         NO. 1725989                             t.~q:-0.J,_tA
                                                                                   DISTRICT CLERK
STATE OF TEXAS                                 §                          FILED IN TEXAS
                                                     IN THE DISTRICT COUR'JOPl                              CERTIFICATE OF SERVICE

       This is to certify that on November 30, 2017, a true and correct copy of the above and

foregoing document was served on the Hopkins County District Attorney's Office, 110 Main St.,

Sulphur Springs, TX 75482, by hand delivery.




                                               2
                                                                                                                           AUo~~M
                                                                                                                             NOV 2 8 2017
                                                            NO.         17 i,-qgq
                                                                                                                           ~\u.u.)__q:-~t.A.
   THE STATE OF TEXAS                                                                                          IN THE DISTRICT\COURT
                                                                                                                              151$TRICT CLERK
                                                                                                                           HOP'(JNS COUNTY, TEXAS
                                                                                                               8TH JUDICIAL DISTRICT

                                                                                                              HOPKINS COUNTY, TEXAS



                      TRIAL COURTS CERTIFICATION OF DEFENDANTS RIGHT OF APPEAL*

             I, judg_yrt'he trial court, certify this criminal case:

              _V_       iiss n
                             not a plea bargain case, and the defendant has the right of appeal.

                        is a plea bargain case, but matters were raised by written motion filed and ruled on
                        before trial and not withdrawn or waived, and the defendant has the right of appeal.

                        is a plea bargain case, but the trial court has given permission to appeal, and the
                        defendant has the right of appeal.

                        is a plea bargain case, and the defendant has NO right of appeal.

              _ _ the defendant has waived the right of appeal.




                        Judge


I have received a copy of this certification. I have also been informed of my rights concerning any appeal
of this criminal case, including any right to file a prose petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of
the court of appeals' judgment and opinion to my last known address and that I have only 30 days in which
to file a prose petition for discretionary review in the court of appeals. TEX. 1 R. APP. P. 68.2. I acknowledge
that, if I wish to appeal this case and if I am, entitled to do so, it is my duty to inform my appellate attorney,
by written communication, of any change in the address at which I am currently living or any change in my
current prison unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate
attorney of any change in my address, I may lose the opportunity to file a pro se petition for discretionary
review.




                                                                                      State Bar of TX ID# ()07q 1~                    -
                                                                                      Mailing address: (70 PxJf- ~ zt}J ~ r./!.ef'I V 1//    e f'{ -ffJl/()3
                                                                                                                                               .1

                                                                                      Telephone number:        ctoo-.J
                                                                                                                     49-1- bOtf(,
                                                                                      Fax# {if any)         q _ ll?l.J . ()'+/Ip
                                                                                                                  00
' "A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case - that is, a case
in which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by written motion filed
and ruled on before trial, or (8) after getting the trial court's permission to appeal." Texas Rule of Appellate Procedure 25.2(a)(2).



                       WHITE - TRIAL COURT           CANARY-DEFENDANT                          PINK - DEFENDANrS COUNSEL
                                                    To AOOfde< can Echo P1All"""'9 Co (903) 885-0661